Exhibit 10.1

AMENDMENT NO. 4 AND REAFFIRMATION AGREEMENT

AMENDMENT NO. 4 AND REAFFIRMATION AGREEMENT (this “Amendment”) dated as of May
7, 2007 to CREDIT AGREEMENT (as amended, modified or supplemented prior to the
date hereof, the “Credit Agreement”) dated as of November 9, 2005, among MARVEL
ENTERTAINMENT, INC., a Delaware corporation, and HSBC BANK USA, NATIONAL
ASSOCIATION, as Lender. All capitalized terms used but not defined herein shall
have the same meanings herein as in the Credit Agreement. The parties hereto
hereby agree as follows:

ARTICLE I: AMENDMENTS

Section 1.1. Defined Terms. Section 1.1 of the Credit Agreement is hereby
amended such that the definition set forth below which is also set forth in the
Credit Agreement is hereby amended and restated in its entirety as set forth
below.

“Final Maturity Date ” means (a) March 31, 2010 or (b) such earlier date on
which the Loans shall become due and payable in accordance with the terms of
this Agreement, whether by acceleration or otherwise.

Section 1.2. Amendment to Section 2.2. Section 2.2(a) of the Credit Agreement is
hereby amended to replace the number “$27,000,000” with the number
“$25,000,000.”

ARTICLE II: REAFFIRMATION; REPRESENTATIONS AND WARRANTIES  

Section 2.1. General. Each Obligor hereby ratifies, confirms and reaffirms in
all respects all of its Obligations to the Lender as evidenced by the Credit
Documents and all of its Obligations to the Lender arising under any other
instrument or agreement creating, evidencing, or securing any of its obligations
to the Lender.

Section 2.2. Reaffirmation of the Security Agreement and the Guaranty. Without
limiting any obligations of any Obligor under the Security Agreements or any
other Credit Documents, each Obligor hereby reaffirms its grant of a security
interest in the Collateral under the Security Agreements to secure all
Obligations (as defined in the Security Agreements after giving effect to the
amendments herein). Without limiting any obligations of any Guarantor under the
Guaranty or any other Credit Documents, each Guarantor hereby reaffirms its
guaranty of the Obligations.

Section 2.3. Representations and Warranties. Each Obligor hereby represents and
warrants to the Lender that, after giving effect to this Amendment, (a) the
representations and warranties set forth in the Credit Documents are true and
correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
(b) no Default or Event of Default has occurred and is continuing , (c) this
Amendment has been duly authorized, executed and delivered by the Obligors and
constitute a legal, valid and binding obligation of the Obligors, enforceable
against the Obligors in accordance with its terms and (d) no litigation has been
commenced against any Obligor or any of its subsidiaries seeking to restrain or
enjoin (whether temporarily, preliminarily or permanently) the performance of
any action by any Obligor required or contemplated by this Amendment, the Credit
Agreement or the Credit Documents, in each case as amended hereby.

 

1





 

--------------------------------------------------------------------------------



ARTICLE III:  CONDITIONS AND FEES

Section 3.1. Conditions. This Amendment shall not become effective until the
Lender shall have received (a) a counterpart of this Amendment executed by each
Obligor and (b) the extension fee pursuant to Section 3.2.

Section 3.2. Fees. The Borrower shall pay to the Lender an extension fee in the
amount of $100,000 which fee shall be due and payable on the date hereof and
which the Lender may deduct from the proceeds of the Loans or any account of the
Borrower. Any fees of counsel to the Lender may be deducted from the proceeds of
the Loans or any account of the Borrower.

 

ARTICLE IV: MISCELLANEOUS

Section 4.1. No Waiver. Except as otherwise provided herein, this Amendment
shall not (a) constitute a modification, acceptance or waiver with respect to
any other term, provision or condition of the Credit Agreement or any other
instrument or agreement referred to therein or (b) except as contemplated
hereunder, prejudice any right or remedy that the Lender may now have or may
have in the future under or in connection with the Credit Agreement or any other
instrument or agreement referred to therein and all obligations of the Obligors
and rights of the Lender thereunder shall remain in full force and effect.

Section 4.2. Amendment. This Amendment, Amendment No. 3 to the Credit Agreement
dated as of June 30, 2006 by and between the Borrower and the Lender, Amendment
No. 2 to the Credit Agreement dated as of June 28, 2006 by and between the
Borrower and the Lender and Amendment No. 1 to the Credit Agreement dated as of
January 18, 2006 by and between the Borrower and the Lender are Credit
Documents.

Section 4.3. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Obligor may assign or otherwise transfer
any of its rights or Obligations hereunder without the prior written consent of
Lender (and any attempted assignment or transfer by any Obligor without such
consent shall be null and void).

Section 4.4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

Section 4.5. Headings. Article and section headings are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

Section 4.6. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment or of any other Credit Document by telecopy shall be effective as
delivery of a manually executed counterpart of this Amendment or of such other
Credit Document.

Section 4.7. Severability. The fact that any term or provision of this Amendment
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity,

 

2





 

--------------------------------------------------------------------------------



enforceability or legality of such offending term or provision in any other
situation, or jurisdiction or as applied to any person.

[Signature page follows]

 

3





 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

 

MARVEL ENTERTAINMENT, INC.

 

By     /s/ Kenneth P. West                                   

 

Name: Kenneth P. West

 

Title: Executive Vice President and

 

Chief Financial Officer

 

Notice Address for The Borrower:

 

417 Fifth Avenue

New York, NY 10016

Attn: Kenneth P. West, Executive Vice President and Chief Financial Officer

Telephone: 212-576-8538

Facsimile: 212-576-4064

 

ADDITIONAL OBLIGOR(S):

 

MARVEL CHARACTERS, INC.

 

By     /s/ Kenneth P. West                                   

 

Name: Kenneth P. West

 

Title: Treasurer

 

 

LENDER:

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

By     /s/ Barbara Constantinidis                         

 

Name: Barbara Constantinidis

 

Title:

Vice President

 

Notice Address:

 

452 Fifth Avenue

New York, New York 10018

 

Attn: Mary A. Pan, Senior Vice President

Telephone: 212-525-5370

 

Facsimile:

212-525-6233

 

Attn: Barbara Constantinidis, Vice President

Telephone: 212-525-4887

 

Facsimile:

212-525-7620

 

 

4





 

 